Wells, J.
The deed from Tuttle and wife to the plaintiff, by its words of grant and the habendum, purports to convey a life estate to Mrs. Stockbridge, with remainder over in fee. But the grantees of the remainder are not so designated as to be at present ascertainable. There is no person, and no class of persons, to whom the description will apply. There can be no such person or class until the termination of the life interest of Mrs. Stockbridge. The deed therefore, by its direct terms, canna* operate as a present conveyance of the fee; not even a contingent interest in the remainder will pass by such uncertain design nation of the intended grantees.
*247A subsequent clause contains a power to “ sell and convey the granted premises or any part or parts thereof, in fee simple or for any less estate,” with a declaration of trusts, for the execution of which the power seems to be given. Mrs. Stockbridge has unlimited discretion as to the time and mode of exercising the power, during the lifetime of her husband, subject only to his approval and consent; and her deed, with such consent in writing, is to be effectual “ to cut off the rights of said remaindermen ” as fully as if “ the absolute estate in fee simple had been hereby granted to said Caroline.” The proceeds of all such sales are “ to be reinvested and held on the same trusts and way as the property so sold.” This trust seems to require and to imply a fee in Mrs. Stockbridge.
Construing the whole instrument together, the court are of opinion that its effect is to give to Mrs. Stockbridge the whole title in the lands, to hold in trust, first, for her own use during life; second, for the use of such persons as, at her decease, shall stand in the relation which would make them heirs of Wales R. Stockbridge if be should decease at the same time. When that time arrives, the persons embraced in that designation can be ascertained, and the remainder in fee absolute will then vest in them. Upon this interpretation of the deed, the instructions to be given, in answer to the several questions raised by the plaintiff, are: 1. The deed to Mrs. Stockbridge conveyed to her the fee of the land, in trust. 2. Her own deed, with the concurrence of her husband, as directed, will be effectual to pass the entire title. 3. Mrs. Tuttle has no remaining title to convey. 4. The beneficial interest of Mrs. Stockbridge is the use during her life. 5. The reinvestment should be made with the usual precautions and in "the usual manner of investing trust funds. If made in real estate, the trust should be fully declared. 6. The trust applies to the entire estate, and does not authorize the sale of the interest in remainder and reinvestment of the proceeds separately from the estate in possession.

Decree accordingly.